Citation Nr: 1530709	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  05-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 6, 2005, and in excess of 30 percent from January 6, 2005, for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel





INTRODUCTION

The Veteran had active service from July 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the special processing unit, the "Tiger Team", at the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for coronary artery disease, status post mild myocardial infarction.  Thereafter, jurisdiction of this case was transferred back to the Los Angeles RO.  By January 2008 rating decision, the RO granted a 30 percent rating for coronary artery disease, status post mild myocardial infarction, effective from January 6, 2005.  The Veteran has continued his appeal for higher ratings.

In September 2014 the Board remanded this matter to the RO via the Appeals Management Center (AMC), for further development, to include obtaining updated VA treatment records and scheduling a VA examination for the Veteran.  The record reflects that updated VA treatment records were obtained, and that although a VA examination was scheduled, the Veteran cancelled this examination.  Thus, the Board concludes that there was substantial compliance with the September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. For the period prior to November 4, 2004, the Veteran's coronary artery disease was manifested by the ability to bicycle 30 minutes a day, occasional chest pain, for instance when mowing the lawn, that went away with rest, a normal cardiovascular assessment, the ability to walk about 70 percent capacity, the use of medication to control symptoms; and no evidence of a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope.  

2. From November 4, 2004, to June 5, 2013, the Veteran's coronary artery disease was manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent; but was not productive of congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3. Effective from June 5, 2013, the Veteran's coronary artery disease was not productive of any episodes of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1. Prior to November 2, 2004, the criteria for a rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

2. For the period from November 4, 2004, to June 5, 2013, the criteria for a 60 percent rating for the Veteran's coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

3. Effective from June 5, 2013, the criteria for a rating in excess of 30 percent for the Veteran's coronary artery disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, , 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2004 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  By letter dated in June 2008, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, to include updated VA treatment records from the Loma Linda VAMC.  With regard to a current VA examination, the record reflects that in September 2014, the RO initiated a request with the Loma Linda HCS for a DBQ examination for heart conditions.  Thereafter, in October 2014, the RO initiated another request for a DBQ examination for heart conditions - but this time the request was initiated with the Long Beach VAMC.  It was noted that the Veteran cancelled this DBQ examination, and that in December 2014, the RO cancelled the request for the examination.  The Board notes that the Veteran was advised, by letter dated in September 2014, that if he could not keep the appointment or want to be re-scheduled, to contact the medical facility on the appointment notice, and that if he failed to report for an examination , without good cause, the claim was to be rated based on the evidence of record, or even denied. See 38 C.F.R. §§ 3.158, 3.655.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II. Factual Background

On a VA examination in May 2004, the Veteran reported he bicycled 30 minutes a day and did not have any current complaints of chest pain or shortness of breath.  He had not used any Nitroglycerin.  He occasionally felt chest pain, for instance when mowing the lawn, but that this went away with rest.  It was noted that he started taking medication in 1998.  Cardiovascular assessment was normal, and the assessment was controlled coronary artery disease.  It was noted that he was able to walk about 70 percent capacity as compared to before 1997, and his hypertension was poorly controlled.  It was noted that he was able to work and was employable if a suitable job was available.  He had done a desk job most of the time as an engineer, but it was noted that any progression of coronary artery disease can be a limiting factor.  An EKG was interpreted as abnormal, and was reported to show sinus bradycardia and inferior infarct, age undetermined.  

VA treatment records show that on November 2, 2004, the Veteran underwent a Thallium stress test which showed that his left ventricular ejection fraction (LVEF) was estimated to be 49% at rest and 42% post-stress testing.  On a VA echocardiogram dated January 6, 2005, the diagnoses included normal left ventricular systolic function, mild concentric left ventricular hypertrophy with recurrent angina, and LVEF estimated at 50 +/- 5%.  VA treatment records further showed that in December 2006, LVEF was estimated to 50 +/-5%.  In August 2007, a METS (metabolic equivalent) level of 7.9 was noted. 

On a VA examination in August 2011, the Veteran reported that in 1997 he suffered a mild heart attack, underwent angioplasty with 2 stent placements, and that coronary artery disease was diagnosed at that time.  As a result of his heart condition, he experienced angina, shortness of breath and fatigue, but no dizziness or syncope attacks.  He reported these symptoms occur about half an hour after a meal, and he starts to have shortness of breath with chest discomfort described as pressure.  He had to stop what he was doing most of the time until the symptoms resolved, and he described the symptoms as occurring intermittently, as often as 3 times a day, with each occurrence lasting 5 minutes.  He indicated that his treatment plan included the taking of continuous medication.  He had difficulty doing any strenuous activities because of easy fatigue, shortness of breath, and chest pain.  Examination showed no evidence of congestive heart failure, cardiomegaly, or cor pulmonale, and review of a chest x-ray and EKG, showed no evidence of cardiac hypertrophy or dilatation.  It was noted that a stress test has not been conducted.  The diagnosis was mild coronary artery disease status post myocardial infarction status post angioplasty, and the examiner opined that the Veteran's ischemic heart disease did not impact his ability to work.

On a VA examination on June 5, 2013, the diagnoses included ischemic heart disease, and it was noted that the Veteran's treatment plan included taking continuous medication.  It was noted that a diagnostic exercise test had been conducted in 2007 which showed that the Veteran could perform at a workload level of 7.9 METS.  It was also noted that the lowest level of activity at which the Veteran reported symptoms, including fatigue, was at >7-10 METs, and it was noted that that METS level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  The examiner opined that the Veteran's ischemic heart disease did not impact his ability to work, but that he would not be able to work in a labor type of employment.  An echocardiogram also dated in June 2013, rendered impressions including moderate left ventricular hypertrophy; left ventricular systolic function, probably normal; estimated LVEF of 60-65%; and left atrium, severely dilated. 

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected coronary artery disease has been assigned staged ratings, in the form of a 10 percent rating, from March 20, 2002, to January 6, 2005, and a 30 percent rating from January 6, 2005, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005. 

Under DC 7005, a 10 percent rating is warranted for coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is warranted for coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Staged Ratings

This matter came to the Board as a claim for an initial rating in excess of 10 percent, prior to January 6, 2005, and a rating in excess of 30 percent, from January 6, 2005, for the Veteran's service-connected coronary artery disease.  Thus, the Board must consider whether the staged ratings assigned are proper, or if adjustments are warranted based on the evidence of record.


1. Ten Percent for the Period from March 20, 2002, to November 2, 2004.

Based on the evidence of record, a rating greater than 10 percent is not warranted for the period prior to November 2, 2004. There is no evidence that the Veteran had coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. In fact, the May 2004 examination showed he biked for thirty minutes a day, did not have any current complaints of chest pain or shortness of breath, his cardiovascular assessment was normal, and his coronary artery disease was deemed controlled. Accordingly, there is no basis for a rating greater than 10 percent for this period.

2. Sixty Percent for the Period from November 2, 2004, to June 5, 2013.

Based on the medical evidence of record, the Board finds that the criteria for the assignment of a 60 percent rating, for the Veteran's coronary artery disease, have been met as of November 2, 2004.  VA treatment records showed that on November 2, 2004, he underwent a Thallium stress test which showed that his LVEF was estimated to be 49% at rest and 42% post-stress testing, and on an echocardiogram dated January 6, 2005, the LVEF was estimated at 50 +/- 5%.  VA treatment records further showed that in December 2006, LVEF was estimated to 50 +/-5%.  It was not until the VA examination of June 5, 2013, that an echocardiogram in June 2013 showed a LVEF of 60-65 %.  Thus, the criteria for a 60 percent rating, for the Veteran's coronary artery disease were met.  In order for a 100 percent rating to be assigned for coronary artery disease, prior to June 5, 2013, the competent evidence of record would need to show or approximate one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. §§ 4.7, 4.104, DC 7005.  However, the Veteran did not report having, nor did objective examination show, any congestive heart failure, his METS workload level was no less than 7.9 (as reported in August 2007), and his LVEF was not less than 30 percent.  Thus, the preponderance of the evidence of record supports the assignment of a 60 percent rating, but no more, for coronary artery disease, beginning on November 2, 2004.  

3. Thirty Percent for the period beginning on June 5, 2013.

The Board notes that effective June 5, 2013 (the date of the most recent VA examination), the criteria for a rating in excess of 30 percent for coronary artery disease, have not been met.  Although the Veteran contends he is entitled to a rating in excess of 30 percent, the preponderance of the competent evidence of record is against such a rating for this period.  As noted above, on the VA examination on June 5, 2013, it was also noted that the lowest level of activity at which the Veteran reported symptoms, including fatigue, was at >7-10 METs, and it was noted that this METS level was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  Further, an echocardiogram at that time revealed the Veteran had moderate left ventricular hypertrophy and LVEF estimated at 60-65%.  Thus, there was no showing or report of congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs, or LVEF of 30 to 50 percent, to support the assignment of a rating in excess of 30 percent.  While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue, at certain levels of exertion, the Veteran is not competent to opine as to his specific METs levels or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's coronary artery disease must be determined based on the medical evidence of record.  As of June 5, 2013, and going forward, the medical evidence does not support a rating greater than 30 percent.

No additional higher or alternative ratings under different diagnostic Codes for the periods on appeal are warranted in the instant case, either prior to or effective from June 5, 2013, as the Veteran's service connected disability has consistently been characterized as coronary artery disease.  38 C.F.R. § 4.104, DCs 7000-7123.  The Veteran has a history of myocardial infarction in 1997, however, the rating criteria for myocardial infarction are the same as those used to rate coronary artery disease.  38 C.F.R. § 4.104, DCs 7005, 7006.  Thus, all potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is therefore against a rating in excess of 10 percent for the period prior to November 2, 2004, a rating in excess of 60 percent prior to June 5, 2013, and a rating in excess of 30 percent effective from June 5, 2013, for the Veteran's coronary artery disease.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claims for higher ratings prior to and effective from June 5, 2013, must be denied.  .  See Hart v. Mansfield, supra; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

ORDER

A rating in excess of 10 percent for coronary artery disease for the period prior to November 2, 2004, is denied.  

A 60 percent rating, but not greater, for coronary artery disease, is granted for the period from November 2, 2004, to June 5, 2013, subject to the regulations and statutes governing the payment of monetary benefits.  

A rating in excess of 30 percent, effective from June 5, 2013, for coronary artery disease, is denied.   

REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for post-traumatic stress disorder and diabetes mellitus, type II,, in addition to his coronary artery disease. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


